Citation Nr: 1307787	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-38 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for a fungal infection of the feet.

2.  Entitlement to an initial compensable evaluation for left foot spur.

3.  Entitlement to an initial compensable evaluation for right foot spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).  Although the claims file was temporarily transferred to the RO in North Little Rock, Arkansas for the purpose of providing the Veteran with a hearing before the Board in May 2012, jurisdiction rests with the RO in Salt Lake City, Utah.  A transcript of the hearing has been associated with the claims file.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Entitlement to service connection for a right foot spur, a left foot spur, and a fungal infection of the feet was granted by an August 2009 rating decision, and noncompensable evaluations were assigned to all three, effective July 1, 2009.  In an October 2011 rating decision, the RO assigned an initial evaluation of 10 percent for the Veteran's fungal infection of the feet, effective July 1, 2009.  The Veteran asserts that his right and left foot spurs as well as his fungal infection are worse than indicated by the assigned evaluations.

In that regard, the Veteran testified at the May 2012 hearing before the Board that his symptoms of bilateral foot spurs and fungal infection of the feet have worsened since his last VA examination.  The record reflects that the Veteran was last provided with a VA examination addressing the severity of his foot disabilities in April 2011, almost two years ago.  To ensure that the record reflects the current severity of the Veteran's service-connected disabilities, the Veteran should be provided a more contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2012); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  Accordingly, the Veteran should be provided with a new VA examination to determine the current severity of his bilateral foot spurs and fungal infection of the feet.

The Veteran also testified during his hearing before the Board that he has had additional treatment at VA for his bilateral foot spurs and fungal infection of the feet.  Thus, the RO should ensure that all updated VA treatment records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the VA Medical Center in Little Rock, Arkansas, and any associated outpatient clinics dated form June 2011 to the present and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.

2.  Schedule the Veteran for an examination to determine the current severity of his bilateral foot spurs and fungal infection of the feet.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran.  After the Veteran has had an adequate opportunity to respond, return the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

